 



Exhibit 10.19
WAIVER, ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Waiver, Assignment and Assumption Agreement (this “Assignment
Agreement”), entered into as of May 17, 2007, by and among Dillon Yarn
Corporation, a South Carolina corporation (“Assignor”), maintaining an office at
53 East 34th Street, Paterson, New Jersey 07514; the several purchasers
(collectively, the “Assignees”) listed on Schedule I of that certain Stock
Purchase Agreement, of even date herewith (the “Purchase Agreement”); and Unifi,
Inc., a New York corporation (the “Company”), maintaining an office at 7201 W.
Friendly Avenue, Greensboro, North Carolina 27410. Assignor, Assignees and the
Company are referred to collectively herein as the “Parties.” Capitalized terms
not otherwise described herein shall have the meanings ascribed to them in the
Purchase Agreement.
WITNESSETH
     WHEREAS, Assignor and the Company are parties to that certain Registration
Rights Agreement, dated January 1, 2007 (the “Agreement”), covering the Dillon
Shares beneficially owned by Assignor;
     WHEREAS, Assignor, as “Seller,” and Assignees, as “Purchasers,” are parties
to the Purchase Agreement, pursuant to which, subject to the terms, conditions,
representations and warranties set forth therein, Assignees will purchase from
Assignor the Shares (the “Transfer”);
     WHEREAS, simultaneously with the closing of the transactions contemplated
by the Purchase Agreement, the Parties mutually desire that (a) with respect to
the Shares, Assignor assign to each Assignee certain of its rights and delegate
certain of its obligations under the Agreement with respect to the Shares to be
sold to such Assignee under the Purchase Agreement; (b) the Company consent to
(1) the assignment and delegation contemplated hereby, (2) the Transfer, and
(3) the waiver of certain provisions in the Agreement; and (c) that each
Assignee assume certain of the obligations of Assignor under the Agreement with
respect to the Shares to be sold to such Assignee under the Purchase Agreement;
     WHEREAS, the Company’s consent to the Transfer and the waiver by the
Company of certain lock-up restrictions under the Agreement are a condition
precedent to each of the Assignor’s and the Assignees’ consummation of the
Transfer;
     WHEREAS, pursuant to Section 10(b) of the Agreement, such Agreement may be
amended, modified or supplemented by the Company and the holders of a majority
of the outstanding “Registrable Securities” (as defined in the Agreement) (the
“Requisite Approval”);
     WHEREAS, Assignor, prior to the effectuation of the Transfer, holds all of
the Registrable Securities; and
     WHEREAS, upon execution of this Assignment Agreement by Assignor and the
Company, the Requisite Approval shall have been received for the waiver of the
provisions of the Agreement specified below.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other valuable consideration, the receipt and adequacy of which are
expressly acknowledged, the Parties agree as follows:
     1. Conditions Precedent. The consents and other agreements of the Company
contained in this Assignment, including, but not limited to the Requisite
Approval, shall be subject to the following conditions precedent:
     (a) The Company shall have received a copy of the Opinion, duly executed by
counsel to Assignor;
     (b) The representations and warranties of Assignor contained in
Sections 3.2 and 3.3 of the Purchase Agreement and of the Assignees contained
Sections 4.1, 4.2, 4.3(a) and 4.3(b) in the Purchase Agreement (which Assignor
and the Assignees acknowledge may be relied upon by the Company) shall be true
and correct as of the date hereof;
     (c) The representations and warranties of Assignor and the Assignees
contained in Section 5 hereof shall be true and correct as of the date hereof;
and
     (d) The Company shall have received all information of the Assignees
required to be provided under Section 7(b)(i) of the Agreement.
     2. Assignment and Assumption.
     (a) Effective as of the Closing Date, Assignor assigns to each Assignee its
rights and delegates its obligations under the Agreement as a “Holder” (as
defined in the Agreement) with respect to the Shares being sold to each Assignee
under the Purchase Agreement.
     (b) Each Assignee hereby accepts the foregoing assignment and hereby
assumes all of the obligations of Assignor under the Agreement with respect to
the Shares being sold to such Assignee, as amended by this Assignment Agreement,
as a Holder thereunder and agrees to perform such obligations.
     (c) Notwithstanding anything to the contrary in paragraphs (a) and (b) in
this Section 2 or in the Agreement, no Assignee nor the Shares sold to such
Assignee shall be subject to 6(a) and 6(b) of the Agreement.
     (d) Section 2(a) of the Agreement shall be amended (only with respect to
certificates issued to Assignees evidencing the Shares being sold to them
pursuant to the Purchase Agreement) such that the restrictive legend required by
such Section 2(a) shall be in the following form:
THE SHARES BEING EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SHARES MAY NOT BE TRANSFERRED UNLESS A
REGISTRATION

 



--------------------------------------------------------------------------------



 



STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER OR, IN THE OPINION OF
COUNSEL FOR THE COMPANY, SUCH TRANSFER MAY BE MADE PURSUANT TO RULE 144 OR
REGISTRATION UNDER THE ACT IS OTHERWISE UNNECESSARY IN ORDER FOR SUCH TRANSFER
TO COMPLY WITH THE ACT.
          (e) The rights assigned to Assignees pursuant to this Section 2 shall
be hereinafter referred to as the “Assigned Rights.”
          (f) Notices to be delivered under the Agreement to an Assignee will be
delivered to the address listed on the signature page of such Assignee.
     3. Consent to Assignment.
     (a) Effective as of the Closing Date, the Company hereby consents to the
assignment effected hereby and to the Transfer and, effective as of the Closing
Date, agrees to recognize and treat each Assignee as a Holder of the Shares
under the Agreement pursuant to the terms and conditions hereof and that each
Purchaser shall have direct privity of contract with the Company and agrees that
the Shares are Registrable Securities.
     (b) The Company hereby agrees with the Assignees that, subject to the terms
and conditions of the Agreement, the Company shall use its reasonable efforts to
file, within 15 business days after the Closing Date, with the Securities and
Exchange Commission an amendment to the Registration Statement (as defined in
the Agreement), current report on Form 8-K or an amendment or supplement to the
Prospectus relating to the Registration Statement listing the Assignees as
selling stockholders under the Registration Statement; provided that, the
Company shall only be obligated to include in such filing those Assignees who
have provided the information required by Section 7(b)(i) of the Agreement
within 13 business days after the Closing Date. The Company shall use its
reasonable efforts to have such filings required to be declared effective by the
Securities and Exchange Commission, if any, be declared effective as promptly as
possible after filing.
     4. Indemnity. Assignor hereby agrees to indemnify and hold Assignees
harmless from and against all liabilities, damages, costs and expenses
(including, without limitation intended and by way of example only, reasonable
attorneys’ fees, disbursements and amounts paid in settlement of claims) arising
out of the failure of Assignor or its predecessors in interest, to perform their
respective obligations relating to the Assigned Rights, with respect to the
period prior to the date of this Assignment Agreement. Each Assignee, severally
and not jointly (and with respect to each such Assignee, individually and
separately from each other Assignee), hereby agrees to indemnify and hold
Assignor harmless from and against all liabilities, damages, costs and expenses
(including, without limitation intended and by way of example only, reasonable
attorneys’ fees, disbursements and amounts paid in settlement of claims) arising
out of the failure of such Assignee or its successors in interest, to perform
the obligations of “Holder” relating to the Assigned Rights, with respect to the
period from and after the date of this Assignment Agreement. The Assignor agrees
to indemnify and hold the Company harmless from and against all liabilities,
damages, costs and expenses (including, without limitation

 



--------------------------------------------------------------------------------



 



intended and by way of example only, reasonable attorneys’ fees, disbursements
and amounts paid in settlement of claims) arising out of a dispute under this
Assignment Agreement, the Purchase Agreement and the transactions contemplated
hereby and thereby, including, without limitation, a breach of representation or
warranty contained herein or therein, except to the extent such liabilities,
damages, costs and expenses result primarily from the Company’s own breach of
this Assignment Agreement or the Company’s fraud, gross negligence or willful
misconduct.
     Each Assignee, severally and not jointly (and with respect to each such
Assignee, individually and separately from each other Assignee) agrees to
indemnify and hold the Company harmless from and against all liabilities,
damages, costs and expenses (including, without limitation intended and by way
of example only, reasonable attorneys’ fees, disbursements and amounts paid in
settlement of claims) arising out of a dispute regarding such Assignee’s rights
or liabilities under this Assignment Agreement, the Purchase Agreement and the
transactions contemplated hereby and thereby, including, without limitation, a
breach of representation or warranty contained herein or therein, except to the
extent such liabilities, damages, costs and expenses result primarily from the
Company’s own breach of this Assignment Agreement or the Company’s fraud, gross
negligence or willful misconduct. Notwithstanding the foregoing, an Assignee
shall not be liable for indemnification under this Section 4 to the extent such
liabilities, damages, costs and expenses do not result primarily from such
Assignee’s own fraud, gross negligence or willful misconduct, including, without
limitation, a breach of representation or warranty contained herein or in the
Purchase Agreement.
     The Assignor, Assignees and the Company further agree and acknowledge that
nothing contained in this Section 4 shall serve to supersede, amend or modify or
limit in any manner the application of the provisions of Section 8 of the
Agreement.
     5. Representations and Warranties.
          (a) Each of Assignor and the Company represent and warrant to each
Assignee that (i) it is not in default with respect to the Agreement, and
(ii) the Agreement is in full force and effect except as explicitly amended
hereby.
          (b) Each Party, severally and not jointly (and with respect to each
Assignee, individually and separately from each other Assignee), represents and
warrants to each of the other Parties as follows:
               (1) This Assignment Agreement has been duly authorized, executed
and delivered by such Party;
               (2) Each Party has all corporate, limited liability company,
trust or partnership (as the case may be) power and authority to enter into this
Assignment Agreement and to perform its obligations under this Assignment
Agreement as they relate to the Agreement, as amended by this Assignment
Agreement; and
               (3) This Assignment Agreement constitutes the legal, valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting the rights of creditors
generally and subject to general principles of equity

 



--------------------------------------------------------------------------------



 



(regardless of whether enforceability is considered in a proceeding in equity or
at law) and except to the extent that the indemnification and contribution
provisions of this Assignment Agreement and the Agreement, as amended by this
Assignment Agreement, may be unenforceable.
          (c) Assignor represents and warrants to the Company that:
               (1) None of Assignor or any of its affiliates, or any person
acting on its behalf has offered or will offer or sell the Shares by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act of 1933, as amended (the “Securities Act”);
and
               (2) The Transfer of the Shares pursuant to the terms and
conditions of the Purchase Agreement may be effected without registration under
the Securities Act.
     6. Miscellaneous.
     (a) Headings. The section headings used herein are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Assignment Agreement.
     (b) Governing law. This Assignment Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to any conflicts of laws principles thereunder that would indicate the
applicability of the laws of any other jurisdiction.
     (c) Counterparts. This Assignment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     (d) Dispute Resolution. Each of the Parties irrevocably submits to the
jurisdiction of any state or federal court in the State, City and County of New
York solely in respect of any action, suit or proceeding arising out of or
related to this Assignment Agreement. The Parties further agree, to the extent
permitted by law, that a final and unappealable judgment against a Party in any
action, suit or proceeding contemplated above shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment, a certified copy of which shall be conclusive evidence of the
fact and amount of such judgment. Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against any
Party if given by registered or certified mail, return receipt requested, or by
any other means of mail that requires a signed receipt, postage prepaid, mailed
to such Party at each Party’s address provided herein. Each Party agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, suit or
proceeding, any claim that it is not subject personally to the jurisdiction of
such courts, that its property is exempt or immune from attachment or execution,
that the action, suit or proceeding is brought in an inconvenient forum, that
the venue of the action, suit or proceeding is improper or that this Assignment
or the subject matter hereof may not be enforced in or by such court. THE
PARTIES HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT
OR

 



--------------------------------------------------------------------------------



 



PROCEEDING TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS ASSIGNMENT.
          (e) Severability. Any term or provision of this Assignment Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Assignment Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Assignment Agreement in
any other jurisdiction. If any provision of this Assignment Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.
          (f) Entire Agreement. This Assignment Agreement is intended by the
Parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the Parties with
respect to the subject matter contained herein. There are no restrictions,
promises, representations, warranties or undertakings with respect to the
subject matter contained herein, other than those set forth or referred to
herein. This Assignment Agreement supersedes all prior agreements and
understandings among the Parties with respect to such subject matter.
          (g) No Other Amendments. Except as modified by this Assignment
Agreement, the terms and provisions of the Agreement shall continue in full
force and effect.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                      Assignor:       Company:    
 
                    DILLON YARN CORPORATION       UNIFI, INC.    
 
                    By:   /s/ Harvey Levy       By:   /s/ Charles F. McCoy      
           
Name:
  Harvey Levy           Name:   Charles F. McCoy
Title:
  VP Finance           Title:   Vice President, Secretary, General
 
                  Counsel and Corporate Compliance
 
                  and Governance Officer

Assignee:

              For Corporations, Partnerships or Trusts:       For Individuals:
 
                 3 V Capital Master Fund, LTD.                   Name of
Corporation, Partnership, Trust or other entity       Signature of Individual
 
           
By:
  /s/ Scott A. Stagg        
 
            Signature       Name of Individual
 
                 Scott A. Stagg, Managing Member                   Name of Above
Signatory       Social Security Number
 
                 98-0422169                   Taxpayer Identification Number of
Subscriber       Signature of Co-Subscriber
 
           
 
            For all signatories:        
 
          Name of Co-Subscriber
 
            c/o 3 V Capital Management LLC         3 Greenwich Office Park      
            Street address        
 
            Greenwich, CT 06831                   City, State, Postal Code      
 
 
           
USA
                      Country        
 
            203-660-6210                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:

              Assignee:        
 
            For Corporations, Partnerships or Trusts:       For Individuals:
 
                 Distressed/High Yield Trading              Opportunities Fund
Ltd.                   Name of Corporation, Partnership, Trust or other entity  
    Signature of Individual
 
           
By:
  /s/ Scott A. Stagg        
 
            Signature       Name of Individual
 
           
     
  Scott A. Stagg, Portfolio Manager                   Name of Above Signatory  
    Social Security Number
 
            98-0446189                   Taxpayer Identification Number of
Subscriber       Signature of Co-Subscriber
 
           
 
              For all signatories:       Name of Co-Subscriber   c/o 3 V Capital
Management LLC         3 Greenwich Office Park                  
Street
  address        
 
            Greenwich, CT 06831                   City, State, Postal Code      
 
 
           
USA
                      Country        
 
            203 660 6210                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
                 Pierce Diversified              Strategy Master Fund, LLC      
            Name of Corporation, Partnership, Trust or other entity      
Signature of Individual
 
           
By:
  /s/ Scott A. Stagg        
 
            Signature       Name of Individual
 
                 Scott A. Stagg, Trading Advisor                   Name of Above
Signatory       Social Security Number
 
                 20-3911089                   Taxpayer Identification Number of
Subscriber       Signature of Co-Subscriber
 
           
 
              For all signatories:       Name of Co-Subscriber
 
            c/o 3 V Capital Management LLC         3 Greenwich Office Park      
            Street address        
 
            Greenwich, CT 06831                   City, State, Postal Code      
 
 
           
USA
                     
Country
           
 
            203 660 6210                  
Facsimile
  Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
                 AIG Annuity Insurance Company                   Name of
Corporation, Partnership, Trust or other entity       Signature of Individual
 
           
By:
  AIG Global Investment Corp., Investment Adviser        
 
           
By:
  /s/ Dan Purser                   Signature       Name of Individual
 
                 Dan Purser, Vice President                   Name of Above
Signatory       Social Security Number
 
                 75-0770838        
 
            Taxpayer Identification Number of Subscriber       Signature of
Co-Subscriber  
 
              For all signatories:       Name of Co-Subscriber
 
            2929 Allen Parkway, A37-01                   Street address        
 
            Houston, TX 77019                   City, State, Postal Code        
 
           
USA
                      Country        
 
            713 831-1052                  
Facsimile
  Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            The Variable Annuity Life Insurance Company                   Name
of Corporation, Partnership, Trust or other entity       Signature of Individual
 
           
By:
  AIG Global Investment Corp., Investment Adviser        
 
           
By:
  /s/ Dan Purser                   Signature       Name of Individual
 
                 Dan Purser, Vice President                   Name of Above
Signatory       Social Security Number
 
                 75-1625348                   Taxpayer Identification Number of
Subscriber       Signature of Co-Subscriber
 
                        For all signatories:       Name of Co-Subscriber
 
            2929 Allen Parkway, A37-01                   Street address        
  Houston, TX 77019                   City, State, Postal Code        
 
           
USA
                      Country        
 
            713 831-1052                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            SunAmerica Life Insurance Company                   Name of
Corporation, Partnership, Trust or other entity       Signature of Individual
 
            By: AIG Global Investment Corp., Investment Adviser        
 
           
By:
  /s/ Dan Purser        
 
            Signature       Name of Individual
 
                 Dan Purser, Vice President                   Name of Above
Signatory       Social Security Number
 
            52-0502540                   Taxpayer Identification Number of      
Signature of Co-Subscriber Subscriber       __________________________________
 
            For all signatories:       Name of Co-Subscriber
 
            2929 Allen Parkway, A37-01                   Street address        
 
            Houston, TX 77019                   City, State, Postal Code        
 
           
USA
                      Country        
 
            713 831-1052                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            CFIP Master Fund, Ltd.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
By:
  Chicago Fundamental Investment Partners, LLC
its, Investment Manager        
 
           
By:
  /s/ Steven J. Novatney                   Signature       Name of Individual
 
           
 
  Steven J. Novatney                   Name of Above Signatory       Social
Security Number
 
           
 
  98-0494797                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
                        For all signatories:       Name of Co-Subscriber
 
            c/o Chicago Fundamental Investment Partners, LLC     71 South Wacker
Dr., Suite 3495                   Street address        
 
            Chicago, IL 60606                   City, State, Postal Code        
 
           
USA
                     
Country
           
 
            (312) 416-4081                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            FRONT FOUR MASTER FUND, LTD.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
By:
  /s/ Carlton B. Klein                   Signature       Name of Individual
 
            CARLTON B. KLEIN, MANAGING MEMBER                   Name of Above
Signatory       Social Security Number
 
           
 
  98-0520581                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            230 Park Avenue, Suite 714                   Street address        
 
            New York, NY 10169                   City, State, Postal Code      
 
 
           
USA
                      Country        
 
            212 499 2533                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
           
 
  Robeco WPG Event-Driven        
 
  Multi-Strategy Overseas, L.P.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
 
  /s/ William G. Butterfly, III        
By:
  /s/ Peter M. Luaft                   Signature       Name of Individual
 
            William G. Butterfly, III, Senior Managing Director     Peter M.
Luaft, Managing Director                   Name of Above Signatory       Social
Security Number
 
           
 
  98-0479391                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            c/o Robeco Investment Management, Inc.         909 Third Avenue    
              Street address        
 
            New York, NY 10022                   City, State, Postal Code      
 
 
           
USA
                     
Country
           
 
            212-908-9840                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
               

              Assignee:           For Corporations, Partnerships or Trusts:    
  For Individuals:
 
           
 
  Robeco WPG Distressed/        
 
  Special Situations Overseas, L.P.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
 
  /s/ William G. Butterfly, III        
By:
  /s/ Peter M. Luaft                   Signature       Name of Individual
 
            William G. Butterfly, III, Senior Managing Director     Peter M.
Luaft, Managing Director                   Name of Above Signatory       Social
Security Number
 
           
 
  98-0479392                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            c/o Robeco Investment Management, Inc.         909 Third Avenue    
              Street address        
 
            New York, NY 10022                   City, State, Postal Code      
 
 
           
USA
                     
Country
           
 
            212-908-9840                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:  
Distressed Securities & Special Situations-1                   Name of
Corporation, Partnership, Trust or other entity       Signature of Individual
 
           
By:
  /s/ Kristina Labermeier                   Signature       Name of Individual
 
            Kristina Labermeier                   Name of Above Signatory      
Social Security Number
 
           
 
  42-1697479                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            c/o Robeco Investment Management, Inc.         909 Third Avenue    
              Street address        
 
            New York, NY 10022                   City, State, Postal Code      
 
 
           
USA
                     
Country
           
 
            212-908-0130                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            Little Bay Investment Corp.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
By:
  /s/ Martha Salazar                   Signature       Name of Individual
 
            MARTHA SALAZAR                   Name of Above Signatory      
Social Security Number
 
           
 
  N/A                   Taxpayer Identification Number of Subscriber      
Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            Calle 50, Torre Global, Piso No. 18                   Street address
       
 
            Republic of Panama                   City, State, Postal Code      
 
 
           
Panama
                     
Country
           
 
            011-507-340-3237                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            Sand Spring Capital, LLCLTD.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
By:
  /s/ Kevin Miller                   Signature       Name of Individual
 
            Kevin Miller                   Name of Above Signatory       Social
Security Number
 
           
 
  20-3244593                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
                      Street address        
 
                      City, State, Postal Code        
 
                     
Country
           
 
                      Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            Scoggin Worldwide Fund, LTD.                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
            By: Old Bellows Partners, LP, its Investment Manager       By: Old
Bellows Advisors, LLC, its Managing Member      
 
           
By:
  /s/ A. Dev Chadry                   Signature       Name of Individual
 
            Dev Chadry, Member                   Name of Above Signatory      
Social Security Number
 
           
 
  98-0412761                   Taxpayer Identification Number of Subscriber    
  Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            660 Madison Ave., 20th Fl.                   Street address        
 
            New York, NY 10021                   City, State, Postal Code      
 
 
           
USA
                     
Country
         
 
            212-355-7479                   Facsimile Number        

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the day and year
first above written.

                  Assignor:       Company:
 
                DILLON YARN CORPORATION       UNIFI, INC.
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Assignee:            

              For Corporations, Partnerships or Trusts:       For Individuals:
 
            Hillside Apex Fund Limited                   Name of Corporation,
Partnership, Trust or other entity       Signature of Individual
 
           
By:
  /s/ Robert King                   Signature       Name of Individual
 
            Robert King                   Name of Above Signatory       Social
Security Number
 
                      Taxpayer Identification Number of Subscriber      
Signature of Co-Subscriber
 
           
 
           
 
            For all signatories:       Name of Co-Subscriber
 
            Walker House, 87 Mary Street         George Town                  
Street address        
 
            Grand Cayman KY1-9002                   City, State, Postal Code    
   
 
            Cayman Islands                  
Country
           
 
            44 207 360 1249                   Facsimile Number        

 